Case 5:19-cv-02298-AB-SP Document 32 Filed 09/24/20 Page 1 of 20 Page ID #:251




  1 ALESHIRE & WYNDER, LLP
    ERIC L. DUNN, State Bar No. 176851
  2  edunn@awattorneys.com
    STEPHEN R. ONSTOT, State Bar No. 139319
  3  sonstot@awattorneys.com
    BRADEN J. HOLLY, State Bar No. 312098
  4  bholly@awattorneys.com
    3880 Lemon Street, Suite 520
  5 Riverside, California 92501
    Telephone: (951) 241-7338
  6 Facsimile: (951) 300-0985
  7 Attorneys for DEFENDANT
    CITY OF HESPERIA
  8
                       UNITED STATES DISTRICT COURT
  9
          CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
 10
 11
      UNITED STATES OF AMERICA,                          Case No. 5:19-cv-02298AB (SPx)
 12
                            Plaintiff,                   DEFENDANT CITY OF
 13                                                      HESPERIA’S ANSWER TO FIRST
                v.                                       AMENDED COMPLAINT AND
 14                                                      DEMAND FOR JURY TRIAL
    CITY OF HESPERIA, COUNTY OF
 15 SAN BERNARDINO, and SAN
    BERNARDINO COUNTY SHERIFF’S                          The Hon. Andre Birotte
 16 DEPARTMENT,
                                                         Trial Date:       N/A
 17                         Defendants.
 18
 19            Defendant CITY OF HESPERIA (“Defendant” or “City”) hereby responds to the
 20 allegations contained in the First Amended Complaint (“FAC”) filed by Plaintiff
 21 UNITED STATES OF AMERICA (“Plaintiff”) and each cause of action therein, solely
 22 on its own behalf, as follows:
 23                                           INTRODUCTION
 24            1.           Defendant alleges that Title VIII of the Civil Rights Act of 1968, as
 25 amended by the Fair Housing Amendments Act of 1988, 42 U.S.C. §§ 3601–3631 (the
 26 “Fair Housing Act” or “FHA”) and 42 U.S.C. § 3612(o) speak for themselves, and that
 27 to admit or deny the allegations of Paragraph 1 of the FAC calls for a legal conclusion.
 28 The foregoing notwithstanding, Defendant admits that the statements of the second
      01071.0047/671206.1                                                   Case No. 5:19-cv-02298
                     DEFENDANT CITY OF HESPERIA’S ANSWER TO FIRST AMENDED COMPLAINT
Case 5:19-cv-02298-AB-SP Document 32 Filed 09/24/20 Page 2 of 20 Page ID #:252




  1 sentence of this paragraph regarding the procedural history prior to the filing of the
  2 FAC are accurate.
  3            2.           Defendant denies the allegations of paragraph 2 of the FAC.
  4            3.           Defendant denies the allegations of paragraph 3 of the FAC.
  5            4.           Defendant denies the allegations of the first sentence of paragraph 4 of the
  6 Complaint to the extent that it alleges that the ordinance at issue required the eviction of
  7 any and all tenants upon notification of criminal activity by the Sheriff’s Department.
  8 Defendant admits the allegations of the second sentence of paragraph 4 of the FAC, in
  9 that the ordinance mandated Sheriff’s Department screenings for tenants and annual
 10 exterior inspections of rental properties. Defendant denies the remaining allegations of
 11 paragraph 3 of the FAC.
 12            5.           Defendant lacks sufficient knowledge or information to form a basis as to
 13 the truth of the allegations of Paragraph 5 of the FAC and on that basis denies those
 14 allegations.
 15            6.           Defendant denies the allegations of paragraph 6 of the FAC.
 16                                      JURISDICTION AND VENUE
 17            7.           Defendant alleges that the statutes cited in paragraph of the FAC speak for
 18 themselves, and that to admit or deny the allegations of Paragraph 7 of the FAC calls
 19 for a legal conclusion. However, Defendant does not dispute that this Court has
 20 jurisdiction over this action.
 21            8.           Defendant alleges that 28 U.S.C. § 1391(b) speaks for itself, and that to
 22 admit or deny the allegations of Paragraph 8 of the FAC calls for a legal conclusion.
 23 However, Defendant does not dispute that this action is properly venued in the Central
 24 District of California.
 25                                               DEFENDANTS
 26            9.           Defendant admits the allegations of paragraph 9 of the FAC.
 27            10.          Defendant admits the allegations of paragraph 10 of the FAC.
 28
      01071.0047/671206.1
                                                    -2-                     Case No. 5:19-cv-02298
                     DEFENDANT CITY OF HESPERIA’S ANSWER TO FIRST AMENDED COMPLAINT
Case 5:19-cv-02298-AB-SP Document 32 Filed 09/24/20 Page 3 of 20 Page ID #:253




  1            11.          Defendant lacks sufficient knowledge or information, based on the
  2 phrasing of paragraph 11, to form a basis as to the truth of paragraph 11, as the FAC
  3 does not specify what City programs or activities receive federal financial assistance.
  4 However, the City does not dispute that some of its programs and activities receive
  5 federal financial assistance.
  6            12.          Defendant alleges that any contracts alleged in paragraph 12 of the FAC
  7 speak for themselves, and that to admit or deny the allegations of paragraph 12 of the
  8 FAC calls for a legal conclusion. Additionally, Defendant lacks sufficient knowledge or
  9 information, without the specific contracts in question being identified, to form a basis
 10 as to the truth of paragraph 12 of the FAC.
 11            13.          Defendant denies the allegations of paragraph 13 of the FAC. A county is
 12 not a municipal corporation, it is a legal subdivision of the State of California. (Cal.
 13 Const., art. XI, § 1; Williams v. McClellan (1953) 119 Cal.App.2d 138, 143.)
 14            14.          Defendant admits the allegations of paragraph 14 of the FAC.
 15            15.          Defendant admits the allegations of paragraph 15 of the FAC.
 16            16.          Defendant admits the allegations of paragraph 16 of the FAC.
 17                                       FACTUAL ALLEGATIONS
 18            17.          Defendant admits the allegations of paragraph 17 of the FAC.
 19            18.          Defendant lacks sufficient knowledge or information to form a basis as to
 20 the truth of the allegations of Paragraph 18 of the FAC and on that basis denies those
 21 allegations.
 22            19.          Defendant lacks sufficient knowledge or information to form a basis as to
 23 the truth of the allegations of Paragraph 19 of the FAC and on that basis denies those
 24 allegations.
 25            20.          Defendant admits the allegations of paragraph 20 of the FAC.
 26            21.          Defendant admits the allegation of paragraph 21 of the FAC in that the
 27 ordinance applied exclusively to rental properties.
 28                         a.    Defendant admits the allegations of paragraph 21(a).
      01071.0047/671206.1
                                                    -3-                     Case No. 5:19-cv-02298
                     DEFENDANT CITY OF HESPERIA’S ANSWER TO FIRST AMENDED COMPLAINT
Case 5:19-cv-02298-AB-SP Document 32 Filed 09/24/20 Page 4 of 20 Page ID #:254




  1                         b.    Defendant admits the allegations of paragraph 21(b).
  2                         c.    Defendant admits the allegations of paragraph 21(c), except that the
  3 quoted language in the final sentence of paragraph 21(c) is not a wholly accurate quote
  4 of the language contained in the addendum, which specifies that “every member of
  5 OCCUPANT/RESIDENT’s household, or a guest or other person(s) under
  6 OCCUPANT/RESIDENT’s control shall vacate said premises within three days, all in
  7 accordance with California Law.”
  8                         d.    Defendant admits the allegations of paragraph 21(d).
  9                         e.    Defendant admits the allegations of paragraph 21(e) in that the
 10 ordinance required all rental properties in the City to undergo annual exterior
 11 inspections and provided for the alleged fees, but denies that the ordinance provided
 12 specific criteria, such as lighting and landscaping, to be inspected.
 13            22.          Defendant admits the allegations of the first sentence of paragraph 22 of
 14 the FAC. Defendant denies the allegations of the second sentence of paragraph 22 of
 15 the FAC because, while many provisions of the amended ordinance are similar to
 16 and/or unchanged from the original ordinance, substantive changes to the ordinance
 17 were made. Defendant admits the allegations of the third sentence of paragraph 22 of
 18 the FAC.
 19            23.          Defendant denies the allegations of paragraph 23 of the FAC.
 20            24.          Defendant denies the allegations of paragraph 24 of the FAC.
 21            25.          Defendant denies the allegations of the first sentence of paragraph 25 of
 22 the FAC. Defendant denies the allegations of the second sentence of paragraph 25 of
 23 the FAC. Defendant lacks sufficient knowledge or information to form a basis as to the
 24 truth of the allegations of the third sentence of paragraph 25 of the FAC and on that
 25 basis denies those allegations.
 26                         a.    Defendant admits the allegations of paragraph 25(a) of the FAC
 27 because the quoted language is accurate, although it is excerpted and stripped of
 28 context.
      01071.0047/671206.1
                                                    -4-                     Case No. 5:19-cv-02298
                     DEFENDANT CITY OF HESPERIA’S ANSWER TO FIRST AMENDED COMPLAINT
Case 5:19-cv-02298-AB-SP Document 32 Filed 09/24/20 Page 5 of 20 Page ID #:255




  1                         b.    Defendant admits the allegations of paragraph 25(b) of the FAC
  2 because the quoted language is accurate, although it is excerpted and stripped of
  3 context.
  4                         c.    Defendant admits the allegations of paragraph 25(c) of the FAC
  5 because the quoted language is accurate, although it is excerpted and stripped of
  6 context.
  7                         d.    Defendant admits the allegations of paragraph 25(d) of the FAC
  8 because the quoted language is accurate, although it is excerpted and stripped of
  9 context.
 10                         e.    Defendant admits the allegations of the first sentence of paragraph
 11 25(e) of the FAC. Defendant lacks sufficient knowledge or information to form a basis
 12 as to the truth of the allegations of the second and third sentences of paragraph 25(e) of
 13 the FAC, and on that basis denies those allegations. The foregoing notwithstanding,
 14 Defendant admits that an individual did speak at a hearing on the ordinance and state
 15 that people were moving from parts of Los Angeles County which he identified by the
 16 323 area code.
 17            26.          Defendant admits the allegations of paragraph 26 of the FAC.
 18            27.          Defendant denies the allegations of the first sentence of paragraph 22 of
 19 the FAC. Defendant lacks sufficient knowledge or information to form a basis as to the
 20 truth of the allegations of the second sentence of paragraph 27 regarding the
 21 demographics of renters in the City and on that basis denies those allegations.
 22            28.          Defendant denies the allegations of the first sentence of paragraph 28 of
 23 the FAC. Defendant admits the allegations of the second sentence of paragraph 28 to
 24 the extent that the quoted language therein, stripped of further context, is accurate.
 25 Defendant admits the allegations of the third sentence of paragraph 28 to the extent that
 26 the quoted language therein, stripped of further context, is accurate.
 27 / / /
 28
      01071.0047/671206.1
                                                    -5-                     Case No. 5:19-cv-02298
                     DEFENDANT CITY OF HESPERIA’S ANSWER TO FIRST AMENDED COMPLAINT
Case 5:19-cv-02298-AB-SP Document 32 Filed 09/24/20 Page 6 of 20 Page ID #:256




  1            29.          Defendant lacks sufficient knowledge or information to form a basis as to
  2 the truth of the allegations of paragraph 29 of the FAC and on that basis denies those
  3 allegations.
  4            30.          Defendant lacks sufficient knowledge or information to form a basis as to
  5 the truth of the allegations of the first sentence of paragraph 30 of the FAC and on that
  6 basis denies those allegations. Defendant admits the allegations of the second sentence
  7 of paragraph 30 of the FAC. Defendant admits the allegations of the third sentence
  8 paragraph 30 of the FAC in that then-Captain Bentsen made a presentation before the
  9 City Council in which he provided data related to crime and rental housing. Defendant
 10 denies the allegations of the fourth sentence of paragraph 30 of the FAC.
 11                         a.    Defendant admits the allegations of the first sentence of paragraph
 12 30(a) of the FAC. Defendant lacks sufficient information or belief to form a basis as to
 13 the truth of the allegations of the second sentence of paragraph 30(a) regarding the
 14 necessity of further information, and on that basis denies those allegations.
 15                         b.    Defendant admits the allegations of the first sentence of paragraph
 16 30(b) of the FAC inasmuch as Bentsen did provide statistical information regarding
 17 multiple response forms. Defendant admits the allegations of the second sentence of
 18 paragraph 30(b) of the FAC. Defendant admits those allegations of the third sentence of
 19 paragraph 30(b) alleging that the presentation by Bentsen did not include data for
 20 multiple responses involving alarm calls, but lacks sufficient information or belief to
 21 form a basis as to the truth of the allegations regarding whether alarm calls typically
 22 occurred at homes. Defendant admits the allegations of the fourth sentence of paragraph
 23 30(b) of the FAC.
 24                         c.    Defendant admits the allegations of paragraph 30(c) of the FAC.
 25            31.          Defendant admits the allegations of the first sentence paragraph 31 of the
 26 FAC in that the Sheriff’s Department had an internal unit to enforce the ordinance.
 27 Defendant lacks sufficient knowledge or information to form a basis as to the truth of
 28 the allegations of the first sentence of paragraph 31 of the FAC regarding the
      01071.0047/671206.1
                                                    -6-                     Case No. 5:19-cv-02298
                     DEFENDANT CITY OF HESPERIA’S ANSWER TO FIRST AMENDED COMPLAINT
Case 5:19-cv-02298-AB-SP Document 32 Filed 09/24/20 Page 7 of 20 Page ID #:257




  1 establishment of the aforementioned unit prior to the ordinance’s being enacted, and on
  2 that basis denies those allegations. Defendant admits that the Sheriff’s Department
  3 licensed “easy-tracking” software, but Defendant is informed and believes, and on that
  4 basis alleges, that the Sheriff’s Department licensed the alleged software more than a
  5 year before the ordinance at issue in the FAC was passed. Defendant lacks sufficient
  6 information or belief to form a basis as to the accuracy of the quoted language
  7 contained in the second sentence of paragraph 31 and on that basis denies those
  8 allegations.
  9            32.          Defendant admits the allegations of paragraph 32 of the FAC, inasmuch as
 10 the quoted language is accurate, although excerpted and stripped of context. However,
 11 Defendant denies the allegations of paragraph 32 that Bentsen made any representations
 12 regarding whether the acts described in the language quoted therein would warrant
 13 eviction.
 14            33.          Despite a good faith effort to review its records and provide substantive
 15 responses to the allegations of the FAC, the documents produced thus far in discovery
 16 are voluminous and are still being reviewed, and Defendant therefore lacks sufficient
 17 knowledge or information to form a basis as to the truth of the allegations of paragraph
 18 33 of the FAC at this time, and on that basis denies those allegations. The foregoing
 19 notwithstanding, Defendant admits the allegations of the second sentence of paragraph
 20 33 only inasmuch as an individual did state that the ordinance was “trampling on civil
 21 rights” during a hearing on the matter.
 22            34.          Despite a good faith effort to review its records and provide substantive
 23 responses to the allegations of the FAC, the documents produced thus far in discovery
 24 are voluminous and are still being reviewed, and Defendant therefore lacks sufficient
 25 knowledge or information to form a basis as to the truth of the allegations of the first
 26 sentence of paragraph 34 of the FAC at this time because Defendant is unable to locate
 27 the alleged letter prior to the deadline for the filing of this Answer, and on that basis
 28 denies those allegations. Defendant admits the allegations of the second sentence of
      01071.0047/671206.1
                                                    -7-                     Case No. 5:19-cv-02298
                     DEFENDANT CITY OF HESPERIA’S ANSWER TO FIRST AMENDED COMPLAINT
Case 5:19-cv-02298-AB-SP Document 32 Filed 09/24/20 Page 8 of 20 Page ID #:258




  1 paragraph 34, inasmuch as the quoted language is accurate, although incomplete and
  2 stripped of context. Defendant denies the allegations of the third sentence of paragraph
  3 34 of the FAC because Plaintiff has altered the quoted language, and as such it is not
  4 accurate.
  5            35.          Despite a good faith effort to review its records and provide substantive
  6 responses to the allegations of the FAC, the documents produced thus far in discovery
  7 are voluminous and are still being reviewed, and Defendant therefore lacks sufficient
  8 knowledge or information to form a basis as to the truth of the allegations of paragraph
  9 35 of the FAC at this time, and on that basis denies those allegations. However,
 10 Defendant did locate the letter alleged in the second sentence of paragraph 35 of the
 11 FAC, and therefore admits the allegations of the second sentence of paragraph 35 of the
 12 FAC.
 13            36.          Defendant admits the allegations of paragraph 36 of the FAC.
 14            37.          Defendant admits the allegations of the first sentence of paragraph 37 of
 15 the FAC. Despite a good faith effort to review its records and provide substantive
 16 responses to the allegations of the FAC, the documents produced thus far in discovery
 17 are voluminous and are still being reviewed, and Defendant therefore lacks sufficient
 18 knowledge or information to form a basis as to the truth of the allegations of the second
 19 sentence of paragraph 37 of the FAC throughout the entire time since the enactment of
 20 the crime free ordinance, and on that basis denies those allegations.
 21            38.          Defendant denies the allegations of the first sentence of paragraph 38 of
 22 the FAC. Defendant admits the allegations of the second sentence of paragraph 38 of
 23 the FAC. Defendant denies the allegations of the third sentence of paragraph 38 of the
 24 FAC because the ordinance did not mandate that owners begin an eviction process as to
 25 any and all tenants.
 26            39.          Defendant denies the allegations of the first sentence of paragraph 39 of
 27 the FAC. Defendant denies the allegations of the second sentence of paragraph 39 of
 28 the FAC. Defendant admits the allegations of the third sentence of paragraph 39, to the
      01071.0047/671206.1
                                                    -8-                     Case No. 5:19-cv-02298
                     DEFENDANT CITY OF HESPERIA’S ANSWER TO FIRST AMENDED COMPLAINT
Case 5:19-cv-02298-AB-SP Document 32 Filed 09/24/20 Page 9 of 20 Page ID #:259




  1 extent that the ordinance gave the Chief of Police discretion to determine what evidence
  2 and documents to provide to the extent permitted under relevant state and federal law.
  3            40.          Despite a good faith effort to review its records and provide substantive
  4 responses to the allegations of the FAC, the documents produced thus far in discovery
  5 are voluminous and are still being reviewed, and quoted individuals and organizations
  6 are frequently left unnamed in the FAC, and Defendant therefore lacks sufficient
  7 knowledge or information to form a basis as to the truth of the allegations of paragraph
  8 40 of the FAC at this time, and on that basis denies those allegations.
  9            41.          Defendant lacks sufficient knowledge or information to form a basis as to
 10 the truth of the allegations of Paragraph 41 of the FAC and on that basis deny those
 11 allegations.
 12            42.          Defendant denies the allegations of the first sentence of paragraph 42 of
 13 the FAC. Defendant lacks sufficient knowledge or information to form a basis as to the
 14 truth of the remaining allegations of Paragraph 42 and on that basis denies those
 15 allegations.
 16            43.          Defendant lacks sufficient knowledge or information to form a basis as to
 17 the truth of the allegations of Paragraph 43 of the FAC and on that basis denies those
 18 allegations.
 19            44.          Defendant lacks sufficient knowledge or information to form a basis as to
 20 the truth of the allegations of Paragraph 44 of the FAC and on that basis denies those
 21 allegations.
 22            45.          Defendant lacks sufficient knowledge or information to form a basis as to
 23 the truth of the allegations of Paragraph 45 of the FAC and on that basis denies those
 24 allegations.
 25            46.          Defendant lacks sufficient knowledge or information to form a basis as to
 26 the truth of the allegations of Paragraph 44 of the FAC and on that basis denies those
 27 allegations.
 28 / / /
      01071.0047/671206.1
                                                    -9-                     Case No. 5:19-cv-02298
                     DEFENDANT CITY OF HESPERIA’S ANSWER TO FIRST AMENDED COMPLAINT
Case 5:19-cv-02298-AB-SP Document 32 Filed 09/24/20 Page 10 of 20 Page ID #:260




   1            47.          Despite a good faith effort to review its records and provide substantive
   2 responses to the allegations of the FAC, the documents produced thus far in discovery
   3 are voluminous and are still being reviewed, and quoted individuals and organizations
   4 are frequently left unnamed in the FAC, and Defendant therefore lacks sufficient
   5 knowledge or information to form a basis as to the truth of the allegations of paragraph
   6 47 of the FAC at this time, and on that basis denies those allegations.
   7            48.          Defendant lacks sufficient knowledge or information to form a basis as to
   8 the truth of the allegations of Paragraph 48 of the FAC and on that basis deny those
   9 allegations.
  10            49.          Paragraph 49 of the FAC contains no factual allegations regarding any act
  11 or omission of Defendant. To the extent that a response to paragraph 49 is required,
  12 Defendant lacks sufficient knowledge or information to form a basis as to the truth of
  13 the allegations of Paragraph 49 and on that basis denies those allegations.
  14            50.          Defendant denies the allegations of the first sentence of paragraph 50 of
  15 the FAC. Despite a good faith effort to review its records and provide substantive
  16 responses to the allegations of the FAC, the documents produced thus far in discovery
  17 are voluminous and are still being reviewed, and quoted individuals and organizations
  18 are frequently left unnamed in the FAC, and Defendant therefore lacks sufficient
  19 knowledge or information to form a basis as to the truth of the remaining allegations of
  20 paragraph 50 of the FAC at this time, and on that basis denies those allegations.
  21            51.          Defendant denies the allegations of paragraph 51 of the FAC.
  22            52.          Defendant lacks sufficient knowledge or information to form a basis as to
  23 the truth of the allegations of paragraph 52 of the FAC and on that basis denies those
  24 allegations.
  25            53.          Defendant lacks sufficient knowledge or information to form a basis as to
  26 the truth of the allegations of paragraph 53 of the FAC and on that basis denies those
  27 allegations.
  28 / / /
       01071.0047/671206.1
                                                    -10-                     Case No. 5:19-cv-02298
                      DEFENDANT CITY OF HESPERIA’S ANSWER TO FIRST AMENDED COMPLAINT
Case 5:19-cv-02298-AB-SP Document 32 Filed 09/24/20 Page 11 of 20 Page ID #:261




   1            54.          Defendant lacks sufficient knowledge or information to form a basis as to
   2 the truth of the allegations of paragraph 54 of the FAC and on that basis denies those
   3 allegations.
   4            55.          Defendant lacks sufficient knowledge or information to form a basis as to
   5 the truth of the allegations of paragraph 55 of the FAC and on that basis denies those
   6 allegations.
   7            56.          Defendant lacks sufficient knowledge or information to form a basis as to
   8 the truth of the allegations of paragraph 56 of the FAC and on that basis denies those
   9 allegations.
  10            57.          Defendant denies the allegations of paragraph 57 of the FAC.
  11            58.          Defendant admits the allegations of paragraph 58 of the FAC.
  12            59.          Defendant lacks sufficient knowledge or information to form a basis as to
  13 the truth of the allegations of Paragraph 59 of the FAC and on that basis denies those
  14 allegations.
  15            60.          Despite a good faith effort to review its records and provide substantive
  16 responses to the allegations of the FAC, the documents produced thus far in discovery
  17 are voluminous and are still being reviewed, and quoted individuals and organizations
  18 are frequently left unnamed in the FAC, and Defendant therefore lacks sufficient
  19 knowledge or information to form a basis as to the truth of the allegations of paragraph
  20 60 of the FAC at this time, and on that basis denies those allegations.
  21            61.          Defendant lacks sufficient knowledge or information to form a basis as to
  22 the truth of the allegations of Paragraph 61 of the FAC and on that basis denies those
  23 allegations.
  24            62.          Defendant lacks sufficient knowledge or information to form a basis as to
  25 the truth of the other allegations of Paragraph 62 of the FAC and on that basis denies
  26 those allegations.
  27            63.          Defendant denies the allegations of paragraph 63 of the FAC.
  28            64.          Defendant denies the allegations of paragraph 64 of the FAC.
       01071.0047/671206.1
                                                    -11-                     Case No. 5:19-cv-02298
                      DEFENDANT CITY OF HESPERIA’S ANSWER TO FIRST AMENDED COMPLAINT
Case 5:19-cv-02298-AB-SP Document 32 Filed 09/24/20 Page 12 of 20 Page ID #:262




   1            65.          Defendant denies the allegations of paragraph 65 of the FAC.
   2            66.          Defendant denies the allegations of paragraph 66 of the FAC.
   3            67.          Defendant admits the allegations of paragraph 67 of the FAC.
   4            68.          Defendant alleges that the documents alleged in paragraph 68 speak for
   5 themselves, and that to admit or deny the allegations of Paragraph 68 of the FAC calls
   6 for a legal conclusion. Additionally, the documents produced thus far in discovery
   7 exceed 60,000 pages, and Defendant was unable to perform a sufficient review of all
   8 potentially relevant documents to gain sufficient knowledge or information to form a
   9 basis as to the truth of the allegations of paragraph 68 at this time, and on that basis
  10 denies those allegations,
  11            69.          Defendant alleges that paragraph 69 of the FAC contains no factual
  12 allegations regarding any act or omission of Defendant. Defendant further alleges that
  13 the statutes and regulations alleged in paragraph 69 speak for themselves, and that to
  14 admit or deny the allegations of Paragraph 69 of the FAC calls for a legal conclusion.
  15            70.          Defendant alleges that the documents alleged in paragraph 70 speak for
  16 themselves, and that to admit or deny the allegations of Paragraph 70 of the FAC calls
  17 for a legal conclusion. Additionally, the documents produced thus far in discovery
  18 exceed 60,000 pages, and Defendant was unable to perform a sufficient review of all
  19 potentially relevant documents to gain sufficient knowledge or information to form a
  20 basis as to the truth of the allegations of paragraph 70 at this time, and on that basis
  21 denies those allegations,
  22            71.          Defendant admits the allegations of paragraph 71 of the FAC.
  23            72.          Defendant admits the allegations of paragraph 72 of the FAC in that HUD
  24 completed an investigation and prepared a final investigative report, but Defendant is
  25 informed and believes that HUD did not engage in a good faith attempt at conciliation,
  26 and therefore denies that HUD truly attempted conciliation.
  27 / / /
  28
       01071.0047/671206.1
                                                    -12-                     Case No. 5:19-cv-02298
                      DEFENDANT CITY OF HESPERIA’S ANSWER TO FIRST AMENDED COMPLAINT
Case 5:19-cv-02298-AB-SP Document 32 Filed 09/24/20 Page 13 of 20 Page ID #:263




   1            73.          Defendant lacks sufficient knowledge or information to form a basis as to
   2 the truth of the allegations of Paragraph 73 of the FAC and on that basis denies those
   3 allegations.
   4            74.          Defendant admits the allegations of paragraph 74 of the FAC.
   5            75.          Defendant admits the allegations of paragraph 75 of the FAC.
   6            76.          Defendant admits the allegations of paragraph 76 of the FAC.
   7            77.          Defendant lacks sufficient knowledge or information to form a basis as to
   8 the truth of the allegations of Paragraph 77 of the FAC and on that basis deny those
   9 allegations.
  10            78.          Defendant admits the allegations of paragraph 78 of the FAC.
  11            79.          Defendant lacks sufficient knowledge or information to form a basis as to
  12 the truth of the allegations of Paragraph 79 of the FAC and on that basis denies those
  13 allegations.
  14            80.          Defendant lacks sufficient knowledge or information to form a basis as to
  15 the truth of the allegations of Paragraph 80 of the FAC and on that basis denies those
  16 allegations.
  17            81.          This paragraph 81 merely re-alleges and re-incorporates all preceding
  18 paragraphs, and Defendant therefore re-asserts its responses in each of the preceding
  19 paragraphs in this Answer.
  20            82.          Defendants allege that Title VIII of the Civil Rights Act of 1968, as
  21 amended by the Fair Housing Amendments Act of 1988, 42 U.S.C.§ 3602(b) (the “Fair
  22 Housing Act” or “FHA”) speaks for itself, and that to admit or deny the allegations of
  23 Paragraph 82 of the FAC calls for a legal conclusion. The foregoing notwithstanding,
  24 Defendant responds that Defendant lacks sufficient knowledge or information to form a
  25 basis as to the truth of the allegations of Paragraph 82 of the FAC and on that basis
  26 deny those allegations.
  27            83.          Defendant denies allegations of paragraph 83 of the FAC.
  28            84.          Defendant denies allegations of paragraph 84 of the FAC.
       01071.0047/671206.1
                                                    -13-                     Case No. 5:19-cv-02298
                      DEFENDANT CITY OF HESPERIA’S ANSWER TO FIRST AMENDED COMPLAINT
Case 5:19-cv-02298-AB-SP Document 32 Filed 09/24/20 Page 14 of 20 Page ID #:264




   1            85.          Defendant alleges that Title VIII of the Civil Rights Act of 1968, as
   2 amended by the Fair Housing Amendments Act of 1988, 42 U.S.C.§ 3602(i)(the “Fair
   3 Housing Act” or “FHA”) speaks for itself, and that to admit or deny the allegations of
   4 Paragraph 85 of the FAC calls for a legal conclusion. The foregoing notwithstanding,
   5 Defendant denies the allegations of paragraph 85 of the FAC.
   6            86.          Defendant denies the allegations of paragraph 86 of the FAC.
   7            87.          This paragraph 87 merely re-alleges and re-incorporates all preceding
   8 paragraphs, and Defendant therefore re-asserts its responses in each of the preceding
   9 paragraphs in this Answer.
  10            88.          Defendant lacks sufficient knowledge or information, based on the
  11 phrasing of paragraph 88, to form a basis as to the truth of paragraph 88, as the FAC
  12 does not specify what City programs or activities receive federal financial assistance.
  13 However, the City does not dispute that some of its programs and activities receive
  14 federal financial assistance.
  15            89.          Defendant denies the allegations of paragraph 89 of the FAC.
  16            90.          Defendant denies the allegations of paragraph 90 of the FAC.
  17            91.          This paragraph 91 merely re-alleges and re-incorporates all preceding
  18 paragraphs, and Defendant therefore re-asserts its responses in each of the preceding
  19 paragraphs in this Answer.
  20            92.          Defendant alleges that any contracts alleged in paragraph 92 of the FAC
  21 speak for themselves, and that to admit or deny the allegations of paragraph 92 of the
  22 FAC calls for a legal conclusion. Additionally, the documents produced thus far in
  23 discovery exceed 60,000 pages, and Defendant was unable to perform a sufficient
  24 review of all potentially relevant documents to gain sufficient knowledge or
  25 information to form a basis as to the truth of the allegations of paragraph 92 at this
  26 time, and on that basis denies those allegations,
  27            93.          Defendant denies the allegations of paragraph 93 of the FAC.
  28            94.          Defendant denies the allegations of paragraph 94 of the FAC.
       01071.0047/671206.1
                                                    -14-                     Case No. 5:19-cv-02298
                      DEFENDANT CITY OF HESPERIA’S ANSWER TO FIRST AMENDED COMPLAINT
Case 5:19-cv-02298-AB-SP Document 32 Filed 09/24/20 Page 15 of 20 Page ID #:265




   1                                   AFFIRMATIVE DEFENSES
   2            Defendant alleges the following affirmative defenses as to each and every claim
   3 for relief and as to each and every allegation set forth in the FAC. Defendant reserves
   4 the right to add affirmative defenses to those stated hereinafter to the extent that
   5 discovery, disclosures, or other evidence in the case raises such as proper defenses.
   6                               FIRST AFFIRMATIVE DEFENSE
   7                                     (Failure to State a Claim)
   8            Plaintiff’s FAC, and each cause of action alleged therein, fails to set forth facts
   9 sufficient to state a claim against Defendant.
  10                              SECOND AFFIRMATIVE DEFENSE
  11                                              (Laches)
  12            Plaintiff’s FAC is barred, in whole or in part, by the doctrine of laches due to
  13 Plaintiff’s unreasonable delay in prosecuting the instant action. The original complaint
  14 in this matter was brought by HUD in 2016, and in the intervening time HUD failed to
  15 actively pursue the matter, resulting in the loss of valuable evidence and an inability to
  16 locate necessary witnesses.
  17                               THIRD AFFIRMATIVE DEFENSE
  18                                             (Mootness)
  19            Plaintiff’s FAC, in whole or in part, is moot in light of the 2017 amendment to
  20 the ordinance at issue herein, making any alleged violations not “ongoing.”
  21                              FOURTH AFFIRMATIVE DEFENSE
  22                                             (Standing)
  23            Plaintiff lacks standing to bring this action based on alleged violations that are
  24 not ongoing.
  25                               FIFTH AFFIRMATIVE DEFENSE
  26                                              (Waiver)
  27            Plaintiff’s FAC is barred, in whole or in part, due to Plaintiff’s waiver of causes
  28 of action alleged herein.
       01071.0047/671206.1
                                                    -15-                     Case No. 5:19-cv-02298
                      DEFENDANT CITY OF HESPERIA’S ANSWER TO FIRST AMENDED COMPLAINT
Case 5:19-cv-02298-AB-SP Document 32 Filed 09/24/20 Page 16 of 20 Page ID #:266




   1                               SIXTH AFFIRMATIVE DEFENSE
   2                                      (Statute of Limitations)
   3            Defendant is informed and believes that Plaintiff failed to comply with the
   4 applicable statute(s) of limitation, including, but not limited to, 28 U.S.C. § 1658 and
   5 42 U.S.C. § 3610.
   6                             SEVENTH AFFIRMATIVE DEFENSE
   7                                       (Third Parties Liable)
   8            Defendant alleges that the acts and omissions complained of are those of
   9 individuals and/or entities other than the answering Defendant and their employee(s).
  10                              EIGHTH AFFIRMATIVE DEFENSE
  11                                   (Apportionment of Liability)
  12            Defendant alleges that the damages asserted in the FAC were proximately caused
  13 and contributed to by persons and/or entities other than the answering Defendant and
  14 the liability of parties, named or unnamed, should be apportioned according to their
  15 relative degree of fault, if any, and the resulting liability of the answering Defendant, if
  16 any, should be reduced accordingly.
  17                               NINTH AFFIRMATIVE DEFENSE
  18                            (No Unlawful Custom, Policy, or Practice)
  19            Defendant alleges that it does not have any unlawful custom, policy, or practice
  20 relevant to the allegations in Plaintiff’s FAC.
  21                               TENTH AFFIRMATIVE DEFENSE
  22                                (Res Judicata/Collateral Estoppel)
  23            Plaintiff’s FAC is barred, in whole or in part, due to res judicata and/or collateral
  24 estoppel arising from prior related litigation.
  25                            ELEVENTH AFFIRMATIVE DEFENSE
  26                               (Direct Threat to Health and Safety)
  27            Defendant alleges that the challenged action falls under the direct threat
  28 exception of 42 U.S.C. § 3604(F)(9), which states, “Nothing in this subsection requires
       01071.0047/671206.1
                                                    -16-                     Case No. 5:19-cv-02298
                      DEFENDANT CITY OF HESPERIA’S ANSWER TO FIRST AMENDED COMPLAINT
Case 5:19-cv-02298-AB-SP Document 32 Filed 09/24/20 Page 17 of 20 Page ID #:267




   1 that a dwelling be made available to an individual whose tenancy would constitute a
   2 direct threat to the health or safety of other individuals or whose tenancy would result
   3 in substantial damage to the property of others.”
   4                                 TWELFTH AFFIRMATIVE DEFENSE
   5                           (No Malice, Intent, Willful, or Reckless Disregard)
   6            Defendant alleges that it has not engaged in intentional discrimination and its
   7 actions were not done with malice, willfulness, or reckless disregard to the rights of any
   8 person.
   9                               THIRTEENTH AFFIRMATIVE DEFENSE
  10                           (No Objectively Reasonable Effort at Conciliation)
  11            Defendant alleges that HUD failed to engage in an objectively reasonable effort
  12 at conciliation as required by the Fair Housing Amendments Act. (Kelly v. Secretary,
  13 U.S. Dept. of Housing and Urban Development (6th Cir. 1993) 3 F.3d 951, 954.)
  14                                                   PRAYER
  15            WHEREFORE, Defendant prays for judgment or relief against Plaintiff as
  16 follows:
  17            1.           That the claims against Defendant be dismissed, with prejudice, and that
  18 the Plaintiff take nothing;
  19            2.           That any relief be offset by relief afforded to other persons and entities that
  20 brought suit in cooperation with Plaintiff on the same grounds alleged by Plaintiff
  21 herein.
  22            3.           For such other and further relief as this Court deems just and proper.
  23 / / /
  24 / / /
  25 / / /
  26 / / /
  27 / / /
  28
       01071.0047/671206.1
                                                    -17-                     Case No. 5:19-cv-02298
                      DEFENDANT CITY OF HESPERIA’S ANSWER TO FIRST AMENDED COMPLAINT
Case 5:19-cv-02298-AB-SP Document 32 Filed 09/24/20 Page 18 of 20 Page ID #:268




   1 DATED: September 24, 2020                 ALESHIRE & WYNDER, LLP
                                               ERIC L. DUNN
   2
                                               STEPHEN R. ONSTOT
   3                                           BRADEN J. HOLLY
   4
   5
                                               By:         /s/ Stephen R. Onstot
   6
                                                     STEPHEN R. ONSTOT
   7                                                 Attorneys for CITY OF HESPERIA
   8
   9                                  DEMAND FOR JURY TRIAL
  10            The City of Hesperia hereby demands a trial by Jury of all issues so triable
  11 pursuant to Rule 38 of the Federal Rules of Civil Procedure.
  12
  13 DATED: September 24, 2020                  ALESHIRE & WYNDER, LLP
  14                                            ERIC L. DUNN
                                                STEPHEN R. ONSTOT
  15                                            BRADEN J. HOLLY
  16
  17
  18                                            By:         /s/ Stephen R. Onstot
                                                      STEPHEN R. ONSTOT
  19                                                  Attorneys for CITY OF HESPERIA
  20
  21
  22
  23
  24
  25
  26
  27
  28
       01071.0047/671206.1
                                                    -18-                     Case No. 5:19-cv-02298
                      DEFENDANT CITY OF HESPERIA’S ANSWER TO FIRST AMENDED COMPLAINT
Case 5:19-cv-02298-AB-SP Document 32 Filed 09/24/20 Page 19 of 20 Page ID #:269




   1
   2                                     PROOF OF SERVICE
   3      UNITED STATES OF AMERICA vs. CITY OF HESPERIA, COUNTY OF
           SAN BERNARDINO, and SAN BERNARDINO COUNTY SHERIFF'S
   4                            DEPARTMENT
                             Case No. 5:19-cv-02298
   5
       STATE OF CALIFORNIA, COUNTY OF RIVERSIDE
   6
            At the time of service, I was over 18 years of age and not a party to this action. I
   7 am employed in the County of Riverside, State of California. My business address is
     3880 Lemon Street, Suite 520, Riverside, CA 92501.
   8
            On September 24, 2020, I served true copies of the following document(s)
   9 described as DEFENDANT CITY OF HESPERIA’S ANSWER TO FIRST
     AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL on the
  10 interested parties in this action as follows:
  11         BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the document(s)
     with the Clerk of the Court by using the CM/ECF system. Participants in the case who are registered
  12 CM/ECF users will be served by the CM/ECF system. Participants in the case who are not registered
     CM/ECF users will be served by mail or by other means permitted by the court rules.
  13
            I declare under penalty of perjury under the laws of the United States of America
  14 that the foregoing is true and correct and that I am employed in the office of a member
     of the bar of this Court at whose direction the service was made.
  15
            Executed on September 24, 2020, at Riverside, California.
  16
  17
                                                       /s/ Sandra D. McLeod
  18                                                   Sandra D McLeod
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       01071.0047/671206.1
                                                     -1-                           Case No. 5:19-cv-02298
                                              PROOF OF SERVICE
Case 5:19-cv-02298-AB-SP Document 32 Filed 09/24/20 Page 20 of 20 Page ID #:270




   1 WILLIAM P. BAR                               Attorneys for Plaintiff
     Attorney General                             United States of America
   2 ERIC S. DREIBAND
     Assistant Attorney General
   3 SAMEENA SHINA MAJEED
     Chief, Housing and Civil Enforcement Section
   4 R. TAMAR HAGLER
     Deputy Chief, Housing and Civil Enforcement
   5 Section
     MEGAN K. WHYTE DE VASQUEZ
   6 MICHELLE A. MCLEOD
     CHRISTOPHER D. BELEN
   7 Trial Attorneys
            U.S. Department of Justice
   8        Civil Rights Division
            Housing and Civil Enforcement Section
   9        950 Pennsylvania Ave., NW – 4CON
            Washington, D.C. 20530
  10        Telephone: (202) 514-4713
            Facsimile: (202) 514-1116
  11 Email: Megal.Whyte.de.Vasquez@usdoj.gov
     Email: michelle.mcleod@usdoj.gov
  12 Email: christopher.belen@usdoj.gov
  13
     NICOLA T. HANNA
  14 United Sates Attorney
     DAVID M. HARRIS
  15 Chief, Civil Division
     KAREN P. RUCKERT
  16 Chief, Civil Rights Section, Civil Division
     MATTHEW NICKELL
  17 Assistant United States Attorney
     KATHERINE M. HIKIDA
  18 Civil Rights Section
           Federal Building, Suite 7516
  19       300 North Los Angeles Street
           Los Angeles, California 90012
  20       Telephone: (213) 894-8805
           Facsimile: (213) 894-7819
  21 Email: Matthew.Nickell@usdoj.gov
     Email: katherine.hikida@usdoj.gov
  22
  23
  24
  25
  26
  27
  28
       01071.0047/671206.1
                                              -2-                  Case No. 5:19-cv-02298
                                       PROOF OF SERVICE
